BLD-306                                                         NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 20-2286
                                     ___________

                              IN RE: MARCUS WHITE,
                                               Petitioner

                     ____________________________________

                     On Petition for a Writ of Mandamus from the
          United States District Court for the Eastern District of Pennsylvania
                      (Related to E.D. Pa. No. 2:10-cr-00420-001)
                     ____________________________________

                        Submitted Pursuant to Fed. R. App. 21
                               on September 17, 2020

          Before: AMBRO, GREENAWAY, JR., and BIBAS, Circuit Judges

                          (Opinion filed: September 30, 2020)
                     ____________________________________
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

    Marcus White is serving an 804-month prison sentence pursuant to convictions in

2011 in the United States District Court for the Eastern District of Pennsylvania (the Dis-

trict Court). The convictions stem from armed robberies of a post office and two conven-

ience stores in Pennsylvania followed by White’s arrest while driving a stolen vehicle in

Maryland. See generally United States v. White, 504 F. App’x 168 (3d Cir. 2012), as

amended (April 29, 2015).

    Pending before us is White’s petition for a writ of mandamus, in which he argues that

the District Court and this Court lacked jurisdiction over his trial and interlocutory appeal

of an adverse suppression ruling, respectively. According to White, he should have been

prosecuted in Maryland state court, to which his criminal case should be remanded. See

Doc. 1-1 (mandamus petition) at 2; Doc. 6 (motion to remand). White refers to Maryland

v. Marcus White, Case No. 3E00440786 (Prince George’s County), where charges re-

lated to the stolen vehicle were nolle prossed after judgment was entered in the District

Court.

    To the extent White is challenging his federal convictions or sentence, mandamus is

not the proper vehicle for doing so. He must instead seek authorization to file a second or



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
successive motion to vacate under 28 U.S.C. § 2255, under the procedures set forth in 28

U.S.C. §§ 2255(h) and 2244. See Samak v. Warden, FCC Coleman-Medium, 766 F.3d
1271, 1285 (11th Cir. 2014) (Pryor, J., concurring); cf. In re Dorsainvil, 119 F.3d 245,

251 (3d Cir. 1997) (explaining that inmate may not use habeas petition under § 2241

simply because he cannot meet AEDPA’s gatekeeping requirements for second or suc-

cessive habeas petitions). White should by now be familiar with those procedures. See,

e.g., In re White, C.A. No. 20-1588; In re White, C.A. No. 15-3489; and In re White,

C.A. No. 15-1727.

   Insofar as White’s mandamus petition may be construed as something other than an

unauthorized collateral attack on his convictions or sentence, he fails to satisfy the stand-

ard for relief. Mandamus is a drastic remedy available only in the most extraordinary of

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005).

And no such circumstances are presented here. In particular, White’s alleged right to

have his criminal case in the District Court migrated to a closed, previously parallel pro-

ceeding in Maryland is far from “clear and indisputable.” Hollingsworth v. Perry, 558
U.S. 183, 190 (2010) (per curiam).

       Accordingly, the mandamus petition will be denied. White’s separately filed—

though substantively identical—motion to remand is denied.




                                              3